Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see page 8, filed 2/16/2022, with respect to objections for the title have been fully considered and are moot in light of the recent amendments to the title.  The objection of 11/16/2021 has been withdrawn because the title was amended. 
Applicant’s arguments, see page 9 and 10, filed 2/16/2022, with respect to objections for claims 17, 18, 24, and 25 have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 11/16/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 10, filed 2/16/2022, with respect to 35 U.S.C 112(f) interpretation for “controller” for claims 17, 18, 19, and 20 have been fully considered and are persuasive.  The interpretation of 11/16/2021 has been withdrawn. 
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. With respect to applicant’s arguments for a driving member being understood by one of ordinary skill in the art, the examiner believes that “member” is a nonce term and requires interpretation in light of the specification.  As such, the interpretation of 11/16/2021 still stands.
pages 11 and 12, filed 2/16/2022, with respect to 35 U.S.C 112(b) for claims 17, 18, 19, 20, and 22 for the use of “controller” have been fully considered and are persuasive.  The rejection of 11/16/2021  has been withdrawn. 
Applicant’s arguments, see page 12, filed 2/16/2022, with respect to 35 U.S.C 112(b) for claims 18 for the use of “preset time” have been fully considered and are persuasive.  The rejection of 11/16/2021  has been withdrawn. 
Applicant’s arguments, see pages 12 and 13, filed 2/16/2022, with respect to 35 U.S.C 112(b) for claims 19 for the use of “ablation threshold” have been fully considered and are persuasive.  The rejection of 11/16/2021  has been withdrawn. 
Applicant’s arguments, see page 13, filed 2/16/2022, with respect to 35 U.S.C 112(b) for claim 19 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 11/16/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 13, filed 2/16/2022, with respect to 35 U.S.C 112(b) for claim 23 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 11/16/2021 has been withdrawn because the claims were amended. 
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. With regards to the applicant’s arguments regarding the 102(a)(2)/103 prior art rejections, the examiner still believes that the prior art of record reads on newly amended limitations in the claims.  The claims are written broad enough that they allow for the interpretations provided under the prior art of US 20200035517 A1 HIDAKA. The examiner recommends combining some of the dependent claims into the independent claims and correcting the 112(b) and 112(a) items discussed herein. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A support unit in claims 17, 18, 21, 22, 26, and 27 	
The generic placeholder is “unit” and the functional language attributed the “support unit” includes: 
Structure “read into” the claims from the specification to support the claimed functional language includes “support unit 320” (par. 60 of the Specification) 
Laser irradiation member in claims 21 and 22
The generic placeholder is “member” and the functional language attributed the “laser irradiation” includes: 
Structure “read into” the claims from the specification to support the claimed functional language includes “laser irradiation member 440” (par. 68 of the Specification) 
driving member for moving in claim 21.
The generic placeholder is “driving member” and the functional language attributed the “driving member” includes: “for moving the laser irradiation member.”
Structure “read into” the claims from the specification to support the claimed functional language includes “the driving member 446 ” (par. 68 of the Specification) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 23, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of "filter" is not supported by the specification and was not previously disclosed in the claim set of 4/29/2020 and is therefore considered new matter.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “a pedestal” is not supported by the specification and was not previously disclosed in the claim set of 4/29/2020 and is therefore considered new matter.
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “interlace” is not supported by the specification and was not previously disclosed in the claim set of 4/29/2020 and is therefore considered new matter.
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation of “dovetail” is not supported by the specification and was not previously disclosed in the claim set of 4/29/2020 and is therefore considered new matter.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “filter” is not disclosed in the specification in such a way that one of ordinary skill in the art would be able to ascertain the applicant’s intention of applying a filter. The filter is being interpreted as any means to change any characteristic of the laser light.
Claim 26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  “A pedestal” is not positively recited in the specification nor drawings and is being interpreted a structure that is capable of holding an item, for example a work table or something thereof.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “fully lays down” is not clear 
Claim 28 recites the limitation "the front side".  There is insufficient antecedent basis for this limitation in the claim.  A front side is not previously identified therefore the recitation of “the front side” is not identifiable to what a front side is meant to be.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear by what mechanism the applicant intends the first and second regions to interlace and to what degree they are required to interfere with each other to qualify as interlaced.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear by what mechanism the applicant intends the first and second regions to dovetail and to what degree they are required to dovetail to qualify as dovetailed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17, 18, 19,  20, 21, 22, 26, 28, 29, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative under 35 U.S.C. 103 as obvious over US 20200035517 A1 HIDAKA (hereinafter “HIDAKA”).
Regarding claim 17, HIDAKA teaches, except where struck through, An apparatus for treating a substrate (abstract teaches There is provided a substrate processing apparatus) and further discloses the apparatus comprising: a housing (cup 17 fig. 1) defining an inner space (fig. 1 shows cup 17 having an inner space where substrate holder 10 and substrate 2 are); a support unit (substrate holder 10) received in the inner space (see figure 1) configured to support the substrate and to rotate the substrate (par. 27 teaches the rotary driver 20 rotates 10. The rotary driver 20 rotates the substrate holder 10 about the rotary shaft portion 14 of the substrate holder 10. As the substrate holder 10 rotates, the substrate 2 held by the substrate holder 10 is rotated); a laser irradiation unit (heating unit 70A) configured to irradiate laser onto the substrate that is supported on the support unit (par. 139 teaches for example, the switching mechanism 81A includes a branching part 82A that branches one optical path of the laser beam LB into a plurality of optical paths, and an opening/closing part 83A that independently opens or closes the branched optical paths. The branching part 82A is composed of, for example, a beam splitter. The opening/closing part 83A is composed of, for example, a beam shutter. The laser beam having passed through the opening/closing part 83A is guided to the heating heads 72A by, for example, optical fibers, and is irradiated onto the substrate 2 from the heating heads 72A); and a controller (control part 90) configured to control the support unit and the laser irradiation unit (a summation of par. 77 teaches the contents of control part 90 and what parts of the apparatus in HIDAKA does), wherein the controller is configured to: control the support unit to rotate the substrate supported on the support unit (par. 77 teaches The rotation controller 95 controls the rotary driver 20); control a combination of the support unit and the laser irradiation unit to perform a first irradiation operation that irradiates a first plurality of unit pulse laser beams to the substrate while the substrate is rotating (par. 107 teaches Furthermore, according to the present embodiment, the heating controller 98 moves the irradiation point P outward from inward of the substrate 2 in the radial direction while allowing the rotation controller 95 to rotate the substrate 2 together with the substrate holder 10), wherein in the first irradiation operation, a pulse width of each of the first unit pulse laser beams is set so that first regions of the substrate onto which the first unit pulse laser beams are irradiated respectively do not overlap each other (par. 157 6 by forming the irradiation point P directly on the covered portion 7. That is, when seen in the vertical direction, the irradiation point P may not overlap the boundary portion 8 and may be separated from the boundary portion 8); and control the combination of the support unit and the laser irradiation unit to perform a second irradiation operation that irradiates a second plurality of unit pulse laser beams to the substrate while the substrate is rotating (The mere duplication of parts has no patentable significance unless new and unexpected result is produced. For example, a first irradiation operation is merely duplicated to a second irradiation operation; fig. 9 teaches the time period and sequencing of the heating head from t1 to t5;  par. 129 teaches According to the present embodiment, just like the first embodiment, the heating controller 98 moves the irradiation point P outward from inward of the substrate 2 in the radial direction while allowing the rotation controller 95 to rotate the substrate 2 together with the substrate holder 10), wherein in the second irradiation operation, the second plurality of unit pulse laser beams are respectively irradiated onto second regions between adjacent first regions among the first regions receiving the first plurality of unit pulse laser beams respectively in the first irradiation operation (par. 128 teaches That is to say, since the boundary portion 8 can be intensively heated, it is possible to increase a difference in temperature between the boundary portion 8 and the covered portion 7 (especially, the outer peripheral portion of the substrate 2). In the boundary portion 8, the temperature of the drying liquid L3 can be made higher than room temperature which is analogous to irradiating adjacent regions).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include the apparatus comprising: a housing defining an inner space; a support unit received in the inner space configured to support the substrate and to rotate the substrate; a laser irradiation unit configured to irradiate laser onto the substrate that is supported on the support unit; and a controller configured to control the support unit and the laser irradiation unit, wherein the controller is configured to: control the support unit to rotate the substrate supported on the support unit; control a combination of the support unit and the laser irradiation unit to perform a first irradiation operation that irradiates a first plurality of unit pulse laser beams to the substrate while the substrate is rotating, wherein in the first irradiation operation, a pulse width of each of the first unit pulse laser beams is set so that first regions of the substrate onto which the first unit pulse laser beams are irradiated respectively do not overlap each other; and control the combination of the support unit and the laser irradiation unit to perform a second irradiation operation that irradiates a second plurality of unit pulse laser beams to the substrate while the substrate is rotating, wherein in the second irradiation operation, the second plurality of unit pulse laser beams are respectively irradiated onto second regions between adjacent first regions among the first regions receiving the first plurality of unit pulse laser beams respectively in the first irradiation operation, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously make that It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse. On the other hand, in the outer peripheral portion of the substrate 2, it is possible to suppress any unintended vaporization of the drying liquid L 3 and to suppress any unintended exposure. This makes it possible to suppress the pattern collapse and the adhesion of particles (par. 128).
Regarding claim 18, HIDAKA teaches, except where struck through, The apparatus of claim 17 as discussed above and further discloses wherein the controller is further configured to control the combination of the support unit and the laser irradiation unit such that the second irradiation operation is performed upon an elapse of a preset time after the first irradiation operation is completed (par. 16 teaches FIG. 9 is a timing chart showing operations of a rotary driver, a drying liquid discharge nozzle, a heating head, a vertical nozzle and an inclined nozzle according to the first embodiment; par. 83 to par. 100 teach the timing functions of fig. 9; fig. 9 teaches on and off timing for the heating head of HIDAKA, therefore there is a preset off time for a first and second heating operation of HIDAKA according to the timing of fig. 9).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, such that wherein the controller is further configured to control the combination of the support unit and the laser irradiation unit such that the second irradiation operation is performed upon an elapse of a preset time after the first irradiation operation is completed, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously make that It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse. On the other hand, in the outer peripheral portion of the substrate 2, it is possible to suppress any unintended vaporization of the drying liquid L 3 and to suppress any unintended exposure. This makes it possible to suppress the pattern collapse and the adhesion of particles (par. 128).
Regarding claim 19, HIDAKA teaches, except where struck through, The apparatus of claim 17 as discussed above and further discloses wherein the controller is further configured to control the laser irradiation unit such that each of the first plurality and the second plurality of unit pulse laser beams has a wavelength below an ablation threshold at which ablation occurs in a film that is on the substrate (par. 6 teaches a heating unit configured to 3 and can rapidly heat the liquid film LF3 at a high temperature as compared to a halogen lamp beam, an LED light beam and a heating fluid (for example, hot water or hot gas)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, such that wherein the controller is further configured to control the laser irradiation unit such that each of the first plurality and the second plurality of unit pulse laser beams has a wavelength below an ablation threshold at which ablation occurs in a film that is on the substrate, as suggested and taught by HIDAKA, for the purpose of providing a means for  it is possible to shorten a period of drying time of the liquid film LF3. In addition, since the laser beam LB can heat the liquid film LF3 more rapidly than the halogen lamp beam, the LED light beam and the heating fluid, it is possible to partially heat the liquid film LF3 (par. 57).
Regarding claim 20, HIDAKA teaches, except where struck through, The apparatus of claim 19 as discussed above and further discloses wherein the controller is further configured to control the laser irradiation unit such that each of the unit pulse laser beams has a wavelength of 150 nm to 1200 nm (par. 59 teaches the laser beam LB is an infrared wavelength wherein the controller is further configured to control the laser irradiation unit such that each of the unit pulse laser beams has a wavelength of 150 nm to 1200 nm, as suggested and taught by HIDAKA, for the purpose of providing a means to allow for a laser beam having high absorption to the substrate 2 is used. In a case where the substrate 2 is a silicon wafer (par. 59).
Regarding claim 21, HIDAKA teaches, except where struck through, The apparatus of claim 17 as discussed above and further discloses wherein the laser irradiation unit includes: a laser light source (par. 56 teaches a light source 71 of a laser beam LB) configured to generate the unit pulse laser beams (par. 56 teaches The light source 71 may generate the laser beam LB in a pulse-like manner, or may generate the laser beam LB in a continuous manner); a laser irradiation member (heating head 72) configured to irradiate the unit pulse laser beams received from the laser light source to the substrate supported on the support unit (par. 69 teaches The reflection mirror 79 reflects the laser beam LB, which has passed through the internal space of the cylindrical rotary shaft portion 14, in the radial direction of the substrate 2 and guides the laser beam LB to the heating head 72); and a driving member configured to move the laser irradiation member so that an irradiation position of the unit pulse laser beams varies along a radial direction of the substrate (par. 70 teaches The heating unit 70 includes an irradiation point moving mechanism 80. The irradiation point moving mechanism 80 moves the irradiation point P on the irradiation surface (for example, the lower surface 2 b of the substrate 2) onto which the laser beam LB is irradiated).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in wherein the laser irradiation unit includes: a laser light source configured to generate the unit pulse laser beams; a laser irradiation member configured to irradiate the unit pulse laser beams received from the laser light source to the substrate supported on the support unit; and a driving member configured to move the laser irradiation member so that an irradiation position of the unit pulse laser beams varies along a radial direction of the substrate, as suggested and taught by HIDAKA, for the purpose of providing a means for When the rotary driver 20 rotates the substrate holder 10, the boundary portion 8 can be moved outward from inward of the substrate 2 in the radial direction so as not to counter a centrifugal force (par. 71).
Regarding claim 22, HIDAKA teaches, except where struck through, The apparatus of claim 21 as discussed above and further discloses wherein the controller is further configured to control the laser irradiation member to irradiate the plurality of first and second unit pulse laser beams to an edge region of the substrate supported on the support unit (fig.7D and par. 99 teach When the heating head 72 reaches a position just below the outer peripheral portion of the substrate 2 immediately before time t5 shown in FIG. 9, the inclined nozzle 52 forms an air flow, which moves outward from inward of the substrate 2 in the radial direction as the air flow goes from above downward, above the outer peripheral portion of the substrate 2 (see FIG. 7D)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, such that wherein the controller is further configured to control the laser irradiation member to irradiate the plurality of first and second unit pulse laser beams to an edge region of the substrate supported on the support unit, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously provide for since the 8 can be intensively heated, it is possible to increase a difference in temperature between the boundary portion 8 and the covered portion 7 (especially, the outer peripheral portion of the substrate 2). In the boundary portion 8, the temperature of the drying liquid L3 can be made higher than room temperature. It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse (par. 128).
Regarding claim 26, HIDAKA teaches, An apparatus for treating a substrate ( abstract teaches There is provided a substrate processing apparatus), the apparatus comprising: a support unit (substrate holder 10) defining an inner space(cup 17 fig. 1; fig. 1 shows cup 17 having an inner space where substrate holder 10 and substrate 2 are); a pedestal (claw portions 12 are analogous to a pedestal) received in the inner space configured to support the substrate and to rotate the substrate (par. 25); and a laser irradiation unit (heating unit 70A)  configured to irradiate laser onto the substrate that is supported on the support unit (par. 139 teaches for example, the switching mechanism 81A includes a branching part 82A that branches one optical path of the laser beam LB into a plurality of optical paths, and an opening/closing part 83A that independently opens or closes the branched optical paths. The branching part 82A is composed of, for example, a beam splitter. The opening/closing part 83A is composed of, for example, a beam shutter. The laser beam having passed through the opening/closing part 83A is guided to the heating heads 72A by, for example, optical fibers, and is irradiated onto the substrate 2 from the heating heads 72A), wherein a combination of the support unit and the laser irradiation unit are configured to perform an irradiation operation that irradiates a first plurality of unit pulse laser beams to the substrate while the substrate is rotating (par. 107 teaches Furthermore, according to the present embodiment, the heating controller 98 moves the irradiation point P outward from inward of the substrate 2 in 95 to rotate the substrate 2 together with the substrate holder 10), wherein in the first irradiation operation, a pulse width of each of the first unit pulse laser beams is set so that first regions of the substrate onto which the first unit pulse laser beams are irradiated respectively do not overlap each other (par. 157 teaches Accordingly, it is also possible to form the exposed portion 6 by forming the irradiation point P directly on the covered portion 7. That is, when seen in the vertical direction, the irradiation point P may not overlap the boundary portion 8 and may be separated from the boundary portion 8), and to perform a second irradiation operation that irradiates a second plurality of unit pulse laser beams to the substrate while the substrate is rotating (The mere duplication of parts has no patentable significance unless new and unexpected result is produced. For example, a first irradiation operation is merely duplicated to a second irradiation operation; fig. 9 teaches the time period and sequencing of the heating head from t1 to t5;  par. 129 teaches According to the present embodiment, just like the first embodiment, the heating controller 98 moves the irradiation point P outward from inward of the substrate 2 in the radial direction while allowing the rotation controller 95 to rotate the substrate 2 together with the substrate holder 10 are capable of performing multiple operation steps), wherein in the second irradiation operation, the second plurality of unit pulse laser beams are respectively irradiated onto second regions between adjacent first regions among the first regions receiving the first plurality of unit pulse laser beams respectively in the first irradiation operation (par. 128 teaches That is to say, since the boundary portion 8 can be intensively heated, it is possible to increase a difference in temperature between the boundary portion 8 and the covered portion 7 (especially, the outer peripheral portion of the substrate 2). In the boundary portion 8, the temperature of the drying liquid L3 can be made higher than room temperature An apparatus for treating a substrate, the apparatus comprising: a support unit defining an inner space; a pedestal received in the inner space configured to support the substrate and to rotate the substrate; and a laser irradiation unit configured to irradiate laser onto the substrate that is supported on the support unit, wherein a combination of the support unit and the laser irradiation unit are configured to perform an irradiation operation that irradiates a first plurality of unit pulse laser beams to the substrate while the substrate is rotating, wherein in the first irradiation operation, a pulse width of each of the first unit pulse laser beams is set so that first regions of the substrate onto which the first unit pulse laser beams are irradiated respectively do not overlap each other, and to perform a second irradiation operation that irradiates a second plurality of unit pulse laser beams to the substrate while the substrate is rotating, wherein in the second irradiation operation, the second plurality of unit pulse laser beams are respectively irradiated onto second regions between adjacent first regions among the first regions receiving the first plurality of unit pulse laser beams respectively in the first irradiation operation, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously make that It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse. On the other hand, in the outer peripheral portion of the substrate 2, it is possible to suppress any unintended vaporization of the drying liquid L 3 and to suppress any unintended exposure. This makes it possible to suppress the pattern collapse and the adhesion of particles (par. 128).
wherein the laser irradiation unit is configured to irradiate the front side of the substrate (the front side of HIDAKA is being interpreted as the lower surface 2B, therefore, par. 139 teaches for example, the switching mechanism 81A includes a branching part 82A that branches one optical path of the laser beam LB into a plurality of optical paths, and an opening/closing part 83A that independently opens or closes the branched optical paths. The branching part 82A is composed of, for example, a beam splitter. The opening/closing part 83A is composed of, for example, a beam shutter. The laser beam having passed through the opening/closing part 83A is guided to the heating heads 72A by, for example, optical fibers, and is irradiated onto the substrate 2 from the heating heads 72A).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the laser irradiation unit is configured to irradiate the front side of the substrate, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously make that It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse. On the other hand, in the outer peripheral portion of the substrate 2, it is possible to suppress any unintended vaporization of the drying liquid L 3 and to suppress any unintended exposure. This makes it possible to suppress the pattern collapse and the adhesion of particles (par. 128).
Regarding claim 29, HIDAKA teaches, wherein the second regions interlace with the first regions (par. 157 teaches Accordingly, it is also possible to form the exposed portion 6 by forming the irradiation point P directly on the covered portion 7 which is a form of interlacing).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such wherein the second regions interlace with the first regions, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously make that It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse. On the other hand, in the outer peripheral portion of the substrate 2, it is possible to suppress any unintended vaporization of the drying liquid L 3 and to suppress any unintended exposure. This makes it possible to suppress the pattern collapse and the adhesion of particles (par. 128).
Regarding claim 30, HIDAKA teaches, wherein the second regions dovetail with the first regions (par. 157 teaches Accordingly, it is also possible to form the exposed portion 6 by forming the irradiation point P directly on the covered portion 7 and is therefore obvious to be capable of performing a dovetail fashioned overlap).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the second regions dovetail with the first regions, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously make that It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse. On the other hand, in the outer peripheral portion of the substrate 2, it is possible to suppress any unintended vaporization of the drying liquid L 3 and to suppress any unintended exposure. This makes it possible to suppress the pattern collapse and the adhesion of particles (par. 128).
Regarding claim 31, HIDAKA teaches, wherein the first regions are on an edge of the substrate, and the second regions are on the edge of the substrate (fig.7D and par. 99 teach When the heating head 72 reaches a position just below the outer peripheral portion of the substrate 2 immediately before time t5 shown in FIG. 9, the inclined nozzle 52 forms an air flow, 2 in the radial direction as the air flow goes from above downward, above the outer peripheral portion of the substrate 2 (see FIG. 7D)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the first regions are on an edge of the substrate, and the second regions are on the edge of the substrate, as suggested and taught by HIDAKA, for the purpose of providing a means to advantageously provide for since the boundary portion 8 can be intensively heated, it is possible to increase a difference in temperature between the boundary portion 8 and the covered portion 7 (especially, the outer peripheral portion of the substrate 2). In the boundary portion 8, the temperature of the drying liquid L3 can be made higher than room temperature. It is therefore possible to reduce the surface tension of the drying liquid L3 and to suppress the pattern collapse (par. 128).

Claims 23, 24, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200035517 A1 HIDAKA (hereinafter “HIDAKA”) in view of US20180158703A1 ASLANOV (hereinafter “ASLANOV”). 
Regarding claim 23, HIDAKA teaches, except where struck through, The apparatus of claim 21 as discussed above.  HIDAKA does not teach wherein the laser irradiation unit further includes: a lens configured to change a wavelength of each of the unit pulse laser beams received from the laser light source; and filter configured to change a shape of each of the unit pulse laser beams received from the laser light source. Along the same field of endeavor, ASLANOV is considered analogous art because ASLANOV discloses A laser processing apparatus includes a laser beam generating unit which emits a laser beam, a lens unit wherein the laser irradiation unit further includes: a lens configured to change a wavelength of each of the unit pulse laser beams received from the laser light source (par. 41 teaches More specifically, the laser beam generating unit 100 may receive a first control signal CONT1 and adjust the output, shape, or wavelength of the laser beam L1); and filter configured to change a shape of each of the unit pulse laser beams received from the laser light source (par. 41 teaches More specifically, the laser beam generating unit 100 may receive a first control signal CONT1 and adjust the output, shape, or wavelength of the laser beam L1; par. 47 teaches  The light condensing unit 300 may include at least one condensing lens 310. The condensing lens 310 may condense a plurality of incident laser beams L2 and provide the condensed laser beam L2 to the target object 410. The condenser lens 310 may be a long-axis condensing lens in an exemplary embodiment. The plurality of laser beams L2 may be shaped on the surface of the target object 410 by the condensing lens 310 into a laser beam L3 having a predetermined shape along the long axis direction).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, to include wherein the laser irradiation unit further includes: a lens configured to change a wavelength of each of the unit pulse laser beams received from the laser light source; and filter configured to change a shape of each of the unit pulse laser beams received from the laser light source, as suggested and taught by ASLANOV, for the purpose of providing a means to advantageously allow for The target object 410 may receive the laser beam L3 of which energy intensity is averaged…As a result, the vertical stripe phenomenon may be reduced (par. 68).
The apparatus of claim 23 as discussed above and ASLANOV further discloses wherein the filter is configured to change the shape of each of the unit pulse laser beams to a cross-sectional circular shape (par. 32 teaches The cross section of the laser beam L1 may have a rectangular shape in an exemplary embodiment. However, the invention is not limited thereto, and the cross section of the laser beam L1 may have various other shapes such as a circular or dot shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, to include wherein filter is configured to change the shape of each of the unit pulse laser beams to a cross-sectional circular shape, as suggested and taught by ASLANOV, for the purpose of providing an apparatus with the advantage where the occurrence of interference fringes may be reduced (par. 6).
Regarding claim 25, HIDAKA and ASLANOV teach, except where struck through, The apparatus of claim 23 as discussed above and ASLANOV further discloses wherein the filter is configured to change the shape of each of the unit pulse laser beams to a cross-sectional quadrangular shape (par. 32 teaches The cross section of the laser beam L1 may have a rectangular shape in an exemplary embodiment. However, the invention is not limited thereto, and the cross section of the laser beam L1 may have various other shapes such as a circular or dot shape).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, to include, wherein the filter is configured to change the shape of each of the unit pulse laser beams to a cross-sectional quadrangular shape, as suggested and taught by ASLANOV, for 
Regarding claim 27, HIDAKA does not teach wherein the support unit is configured to support the substrate such that the substrate fully lays down on the support unit.  ASLANOV teaches, wherein the support unit is configured to support the substrate such that the substrate fully lays down on the support unit (fig. 6A and par. 38 teaches semiconductor film 412 and substrate 411 laying down on stage 400).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HIDAKA reference, such that wherein the support unit is configured to support the substrate such that the substrate fully lays down on the support unit, as suggested and taught by ASLANOV, for the purpose of providing a means for the target object 410 may be a semiconductor film 412 disposed on the surface of a substrate 411 (par. 38).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763